DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 14, 15-16, 25-26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (US 2013/0310045).


a memory/processors 420 (Fig. 4A), configured to:
receiving a first signal at antenna 370n (Fig. 13A, 13B) associated with a first radio access technology (RAT) 302b; receiving a second signal associated with a second RAT 302a; and coupling, via one or more switches 360a and based at least in part on respective energy levels associated with the first signal and the second signal satisfying one or more conditions, an output from a front end of at least one receiver chain 340b associated with the second RAT 302b to one or more receiver chains 340d associated with the first RAT 302b (¶0085: In an embodiment, one of the antennas 370b may be used by either RAT modules 302a and 302b, one at a time, based on at least one of the priority of each RAT module 302a and 302b, the throughput of each RAT module 302a and 320b, a received signal strength each RAT module 302a and 320b, or based on maintaining a communication link alive.)

Regarding claims 2, 16, Yan teaches further comprising:
estimating a first energy level associated with the first signal and a second energy level associated with the second signal, wherein the one or more conditions are satisfied when the first energy level fails to satisfy a first threshold and the second energy level satisfies a second threshold, or when a ratio of the first energy level to the second energy level fails to satisfy a third threshold (¶0084: As shown, the first and .)

Regarding claims 11, 25, Yan teaches wherein the one or more switches 360a include one or more single pole single throw switches (Fig. 13B) that cause the output from the front end of the at least one receiver chain 340d to be coupled to the one or more receiver chains associated with the first RAT 302b or decoupled from a receive path 340b associated with the second RAT 302a.

Regarding claims 12, 26, Yan teaches wherein the one or more switches 360a include one or more single pole double throw switches (Fig. 13B) that enable the one or more receiver chains 340d associated with the first RAT302b to be coupled to either the output from the front end (antenna 370b) of the at least one receiver chain 340b associated with the second RAT 302a or a front end of the one or more receiver chains associated with the first RAT.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al in view of Park et al (US 2018/0152955).

Regarding claims 10, 24, Yan does not teaches wherein the one or more receiver chains associated with the first RAT include one or more of a main receiver chain and a diversity receiver chain that are dedicated to the first RAT, or a main receiver chain and a diversity receiver chain that share antennas and front ends with a set of receiver chains associated with the second RAT. Park teaches in Fig. 3 one or more receiver chains associated with the first RAT#1 include one or more of a main receiver chain and a diversity receiver chain that are dedicated to the first RAT, or a main receiver chain and a diversity receiver chain that share antennas and front ends with a set of receiver chains associated with the second RAT RAT#2 (¶0057: For example, where the main antenna is ANT_0, a switch 300 in a front end module (FEM) connects the output end of the main antenna (e.g., ANT_0) with the input end of RAT #1 (e.g., a Wi-Fi module) during a first period, forming a first communication path 305. During a second period which is a next communication time period, the switch 300 may connect the output end of the main antenna (e.g., ANT_0) with the input end of RAT #2 (e.g., an LTE-U/LAA module), forming a second communication path 310. To secure the maximum ) It would have been obvious to one having skill in the art before the invention was made to include the diversity technique of Park into the apparatus of Yan in order to enhance the apparatus performance.


Allowable Subject Matter
Claims 3-9, 13, 17-23, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3, 17, the prior art of record fails to teach further comprising:
estimating the energy level associated with the first signal after a first automatic gain control (AGC) iteration performed prior to coupling the output from the front end of the at least one receiver chain associated with the second RAT to the one or more receiver chains associated with the first RAT;
estimating the energy level associated with the first signal after a second AGC iteration performed after coupling the output from the front end of the at least one


Regarding claims 9, 23, the prior art of record fails to teach wherein the one or more switches couple the output from the front end of the at least one receiver chain associated with the second RAT to the one or more receiver chains associated with the first RAT between an external low noise amplifier and an internal low noise amplifier in a path from an antenna to an analog-to-digital converter.

Regarding claims 13, 27, the prior art of record fails to teach wherein the output from the front end of the at least one receiver chain is coupled to a splitter device having a first port that couples to a receive path associated with the second RAT and a second port that couples to the one or more receiver chains associated with the first RAT, and wherein the second port that couples to the one or more receiver chains associated with the first RAT is terminated with one or more resistive devices when each of the one or more switches that couple the output from the front end of the at least one receiver chain to the one or more receiver chains associated with the first RAT are in an open state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0076396, which is predated by the claimed priority of the present application, also teach similar technology as the present application (Fig. 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649